 In the Matter of EL PASO ELECTRICCOMPANYandAMALGAMATEDPLOYEES OFAMERICA,DIVISION 1256Case No. R-5014.-Decided June 3, 1943ASSOCIATIONSTREET,ELECTRIC RAILWAY AND MOTOR COACH EM-Brown & Brooke,byMr. Volney Dl. BrownandMr. J. C. Brooke,of El Paso, Tex., for the Company.Mr.W. C. Roche, Mr. George F. Webber, Mr. F. D. Penn,andMr. Fred A. Hoover,of El Paso, Tex., for the Amalgamated.Mr. J. L. Rasberry,of El Paso, Tex., for the Utility Workers.Mr. William C. Baisinger, Jr.,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by Amalgamated 'Association Street,Electric Railway and Motor Coach Employees of America, Division1256, herein called the Amalgamated, alleging that a question affect-ing commerce had arisen concerning the representation of employeesof El Paso Electric Company, El Paso, Texas, herein called theCompany, the National Labor Relations Board provided for anappropriate hearing upon due notice before Henry J. Kent, TrialExaminer.Said hearing was held at El Paso, Texas, on March 11,13, 15, and 16, 1943.The Company, the Amalgamated, and UtilityWorkers Union, Inc., herein called the Utility Workers, appeared;participated, and were afforded full opportunity to be heard, toexamine'and cross-examine witnesses, and to introduce evidence bear-ing' upon the issues.The Trial Examiner's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Allparties filed briefs, which the Board has considered.On April 30,1943, the Board,issued a Decision and Order in the above-entitledproceeding, dismissing the petition.'On May 13, 1943, the Board1The Board dismissed the petition on the groundthat the collectivebargaining contractbetween theUtilityWorkersand the Companywas a bar toa present determination ofrepresentatives because the record failed to indicate that the Amalgamated had made atimely request for recognition prior to the automatic renewal date of said contract.50 N. L. R. B., No.12.56 EL PASO ELECTRIC COMPANY57vacated the aforesaid, Decision and 'Order.On May 15, 1943, theBoard issued a notice giving the parties 10 days in which to showcause why the Board, in view 'of a certain stipulation in anotherproceeding involving the Company, more fully discussed below,should not find that a question concerning representation existed anddirect an election.On May 25, 1943, the Company and the UtilityWorkers filed briefs in response to the notice to show cause.TheCompany also requested permission to present additional evidence insupport of its contention that a company-wide unit is appropriate.On May 26, 1943, the Company filed with the Board certain evidencecircumstances under which the Amalgamated's petition for investiga-tion and certification of representatives was withdrawn in July 1942.'The Board has considered the 'aforesaid briefs and the additionalproof submitted by the Company.Upon the entire'record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYEl Paso Electric Company is a Texas corporation- engaged in theproduction,distribution,and sale of electricity and in the operationof a street'railway and bus system in El Paso,Texas, and vicinity.The Company's electric system serves an area in Texas and New Mexicoof approximately 700 square miles, including the cities of El Paso,Texas, and Las Cruces,New Mexico, and 49 small towns and settle-ments.The Companyalso operates the street-railway,system ownedby the El Paso and Juarez Traction Company which serves Juarez,Mexico.The Company and the El Paso and Juarez Traction Com-pany also jointly own and operate 2 international toll bridges over theRio Grande River, between El Paso and Juarez.The Company's grossoperating revenue for the year 1942 amounted to$4,433,496, of which$353,546 was derived frown sales to customers in the State of NewMexico.The Company admits that it is engaged in commerce withinthe meaning of the National Labor Relations Act.2 Since we have accepted the additional proof offered by the Company, we find it un-necessary to rule on the Company's requestThe above-mentioned proof consists of anaffidavit, dated May 24 1943, and signed by John A Davis, Jr , superintendent of trans-portation of the Company , an affidavit, dated May 24, 1943, and signed by Palmer Hutche-son, an attorney representing the Company : certain correspondence between said PalmerHutcheson and the Board s agents, which is dated in October 1942 and May 1943 ; andproof of service on the Amalgamated of the aforesaid affidavit of John A. Davis, Jr, TheBoard accepts said eNidence and hereby orders it made a part of the record. 58DECISIONS OF NATIO'NvALI LABOR RELATIONS BOARDII.THE ORGANIZATIONSINVOLVEDAmalgamated Association Street, Electric Railway and Motor CoachEmployees of America, Division 1256, is a labor organization affiliatedwith the American Federation of Labor, admitting to membership em-ployees of the Company.Utility- Workers Union, Inc.,,is an unaffiliated labor organization,'admitting to membership employees of the Company.IIII.THE QUESTION CONCERNING REPRESENTATIONOn January 9, 1941, the Utility Workers and the Company enteredinto a collective bargaining contract covering all non-supervisory em-ployees of the Company. The contract contains the following termingtion clauses :This agreement shall take effect January 9, 1941, and shall remainin effect for a period of one year from and after such date, andfrom year to year thereafter unless superseded by other contractsor changed or terminated in the manner herein after provided.Either party, desiring changes in this agreement or terminationthereof, shall notify the other party in writing on or before Decem-ber 1, of any year.The January 9,1941, contract was supplemented by written agreementof the parties on December 29, 1941, and amended in certain respectsas of September 1, 1942.However, the original termination clauseshave never been modified or changed and neither the Company nor theUtilityWorkers gave notice of a desire to terminate or modify thecontract prior to December 1, 1942.The Amalgamated began organizing the employees in the Company'stransportation division in December 1940, and on February 5 and 17,1941, respectively, the Amalgamated filed with the Regional Directorof the Board a petition and an amended petition for investigation andcertification of representatives (Case No. 16-R-228).Thereafter, theBoard at the request of the Amalgamated issued an order authorizingthe withdrawal of the petition and amended petition by the Amal-gamated.On May 23, 1941, the Amalgamated filed with the RegionalDirector of the Board another petition for investigation and certifica-tion of representatives (Case No. 16-R-274).The Board, acting uponthe recommendation of the Regional Director, issued an order dismiss-ing said petition on,July 10, 1941. In June 1942 the Amalgamatedorally requested the Company to recognize it as the exclusive bargain-ing representative of certain of the Company's employees.The Com-pany refused so to recognize the Amalgamated because of the-existenceof the-,contract between the Company and the Utility Workers.On EL PASO ELECTRIC COMPANY59June 9, 1942, the Amalgamated again filed with the Regional Directora petition for investigation and certification of representatives (CaseNo, 16-R-486) . Thereafter, upon being advised by the Regional'Direc-drawn in view of the pendency of the contempt proceedings hereinafterreferredto, the Amalgamated, on July 7, 1942,..requested'. leave to'withdraw its petition without prejudice. . On July 14-, 1942, the Boardissued its Order granting said request.On December 2,1942, the Boardand the Company entered into a stipulation of facts which was incor-porated in the record in a contempt proceeding then pending in theFifth Circuit Court of Appeals.8We take notice of this stipulation.-'Paragraph 38 of said stipulation reads :Amalgamated is a going labor organization with a local unionin El Paso, Texas, having some members in the Company's trans-portation department, and still contends that it is entitled torecognition as the exclusive bargaining representative of theemployees in the Company's transportation department; however,it has withdrawn its formal petition, before the Board to this effectpending the disposition of this contempt proceeding.By letter dated December 15, 1942, the Amalgamated renewed itsrequest,for recognition. In its reply to this latter request, the Com-pany stated that it must defer action on the Amalgamated's requestpending the disposition of the, contempt proceeding in the CircuitCourt of Appeals .41In view of the above facts, it is apparent that the'Company wascognizant of the Amalgamated's claim of majority representation andrequest for recognition on and immediately prior to December 1, 1942,at which time the contract, by its terms° was automatically renewed.It is alsoapparent that the Amalgamated, to 'the knowledge of theCompany, had been induced by the Board's Regional Director to with-hold' formal renewal of its request for recognition and investigationof representatives, pending the outcome of the contempt proceedings.5Accordingly, we find that the contract between the Company, and theUtilityWorkers is not a bar to an immediate determination of repre-3 The stipulation of facts is contained in the recordin N. LR. B.v.El PasoElectric'Company,133 F. (2d) 168(C C. A. 5), in which case the Court,on January 27, 1943,denied the Board's petition to adjudge the Company in contempt.The Board allegedthat the Utility Workeis was but a continuance of the El Paso Electric Company Em-ployees Alliance,which organization the Board had previously held to be company domi-nated and ordered disestablished inPlatter of El Paso Electric CompanyandLocal Union585, International Brotherhood of ElectricalWorkers;and N. P.Clay, et al.,13 N L. R B.213, enf'd, 119 F.(2d) 581(C C. A. 5).* This is the same proceeding set forth in footnote 2, supra-6The recital in paragraph 38 of the stipulation is substantiated by certain correspond-ence between the Company and the Boaid's Regional Office, dated in June and July 1942,which is quoted in the correspondence attached to the affidavit of Palmer Hutcheson,,referred to in footnote 2, sepia.I 60DECISIONS OF NATIONAL LABOR RELATIONS. BOARD-sentatives since the Company was - aware of the Amalgamated's claimto represent a rinajority of then Company's transportation divisionemployees and its request- for recognition as the exclusive bargainingrepresentative of these employees prior to the renewal date\.of thecofitract.6A statement of ,a Field Examiner of the Board, introduced in evi-dence at the hearing; indicates that the Amalgamated and the UtilityWorkers each represents a substantial number,of, employees in theunit hereinafter found to be appropriate.'the representation of employees of the Company, within the meaningof Section 9 - (c) and Section 2 (6)' and (7) of the Act.IT. THE APPROPRIATE UNIT; THE DETERMINATION OF REPRESENTATIVESThe Amalgamated contends that a'll employees in the Company'stransportation division, exclusive of supervisory employees and em-ployees working in the overhead lines and track. department, andbridge department employees, comprise an appropriate, bargainingunit.This unit would include bus and streetcar operators, bus garageand,streetcar barn mechanics.The Company and the Utility Workerscontend that-the unit should include all non-supervisory employeesof the Company as established by the contract between the Companyand.the Utility Workers.,While the Utility Workers has bargained collectively for the em-of -the January 9, 1941, contract, we are of the opinion that' this" -history of collective bargaining is not conclusively determinative ofthe appropriateness of a company-wide unit.We have frequentlyheld that street-railway, and bus employees and, other employees con-nectedwith the transportation department, of an electric utility0CfCorcoran Metal Products CorporationandUnited Electrical,Radio and MachineWorhersof America, C I0., 45 N L R B 439;'and'Matter of Fran). Palley&-Sons,IncandLocal Union# 773of theInteinational Union of Operating Engineers,affiliated"-with the Anaenscan Federation of Labor,4r N L R B. 863A statement of a Field Examiner of the Board,, introduced in evidence at the hearing,states that the Amalgamated submitted 138 aplication for membership cards datedbetween December 1940 and March 1943,all of which bear apparently genuine signatures;that 125'ofthe signatures are names of persons whose names appear on the Company's payroll of February la; 1943. which pay roll contains the names of 180 persons in the unitalleged appropriate by the AmalgamatedThe Field Examiner also states that the UtilityWorkers submitted 44 application for membership cards dated between 1940 and March'1942,bearing apparently genuine signatures of employees whose names appear on theCompany's pay roll of Februaiy 15, 1943, in theunitalleged appropriate by the Amalga-mated; and that the Utility Woikeis further relies on its contract with the Company tosubstantiate its representation claim and asserts it as a bar to a present determinationof representatives-At the hearing the Utility workers submitted a list of its membership in good standingas of December 31, 1942This list indicates that the Utility Workers has about 98members in the unit alleged appropriate by the Amalgamated.IWe find 'that a question affecting commerce-.has arisen concerning iE,LPASO ELECTRIC COMPANY61company are a, sufficiently- homogeneous and identifiable group to,constitute a unit distinct and apart from the other operational andmaintenance employees of the Company.As a general rule in suchcases,we permit the desires of the employees involved to control,in part,-our determination of the appropriate unit or units.8Accord-ingly, we find that the employees' in the Company's transportationdivision may properly constitute an appropriate unit or be includedin the larger unit presently rep; esented by the Utility Workers, andwe shall direct an election among these employees to determine theirdesires in the matter.There remains for consideration the composition of the votinggroup.The issue here involves the propriety of including or exclud-ing employees in the overhead lines and track department, and bridgedepartment employees. -I1The Company divides its operations into six divisions known asthe electric, accounting, new business, public directed, Mesilla Valley,and the transportation- divisions.Each division is in turn dividedinto departments.The transportation division includes the followingdepartments : operating, bridge, mechanical, and the overhead linesand track department.The operating department is compi ised ofbus and streetcar operators who are hourly paid, while all otheremployees of the Company receive a salary.The bridge departmentis comprised of employees who collect tolls on the two toll bridgesoperated by the Company. The mechanical department includes thebus 'garage and streetcar barn mechanics:The overhead lines andtrack department includes linesmen who maintain and repair theoverhead lines which supply the power necessary to operate the street-cars,' and track workers who maintain and repair - the street-railwaytracks.The record di'scloses' that in the normal course of operations 'there is very little interchange of employees between the transporta-tion division and-other divisions of the Company.While the Utility Workers maintains its original position withrespect to a company- or system-wide unit, it also contends, in thealternative, that in the event the Board finds a unit limited to employeesin the transportation division to-be appropriate, such a unit shouldinclude all non-supervisory employees of that division.Thus itwould add employees in the overhead lines and track departmentand bridge department employees to the unit sought by the Amal-gamated.The Amalgamated has not attempted to organize any ofthe employees iii these tTvo departments.The overhead linesmen areunder the jurisdiction of the International Brotherhood of ElectricalWorkers, A., F. of L., and are not eligible to membership in ' theI.8 SeeMatter of Savannah Electric and Power CompanyandInternational Brotherhoodof ElectricalWorkers, et at.,48 N. L. R. B. 33. 62DECISLONS OF NATIONAL .LABO'R RELATIONS BOAIRDAmalgamated.The Amalgamated stated, at .the hearing; that, al-though it has not organized the track workers or the bridge depart-ment employees, it would be willing to have these employees includedin the unit.However, we. are of the opinion that since the overheadlinesmen are. not eligible to, membership in the, Amalgamated andsince both overhead linesmen and'track workers' comprise a separatedepartment, both groups should be excluded.We shall therefore ex-voting unit.Although the bridge department employees are includedon the Company's pay roll as part of the transportation division, theirfunction is in no way related to the operation or maintenance of theCompany's street-railway and bus systems.,Accordingly,, we shallexclude the bridge department employees from the voting, unit.We shall make no final determination of, the appropriate unit atthis time but shall direct 'an, election among the employees in theCompany's transportation-division, including bus and streetcar opera-tors, bus garage and streetcar barn mechanics, but excluding supervisory employees, employees in the 'overhead lines and track depart-ment, and bridge department employees, to determine whether theydesire to be represented by Amalgamated Association Street, ElectricRailway and Motor Coach Employees of America, Division 1256,or by Utility Workers Union, Inc. If the majority of these employees.,select the Amalgamated, -they shall constitute a separate unit forbargaining purposes; otherwise, the petition will be dismissed.DIRECTION OF ELECTIONBy virtue,of and pursuant to the power vested in the National,Labor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 2, as amended, itis hereby`DIRECTED that, as.part of the investigation to ascertain representa-tives forthe purposes of collective bargaining with El Paso ElectricCompany, El Paso, Texas, an election by secret ballot-shall be con-ducted, as early as possible,but not later thanthirty (30) days fromthe date of this Direction of Election,under the direction and-supervision of the Regional Director'f or the Sixteenth Region, actingin this matter as agent for the National Labor Relations Board, andsubject toArticleIII, Section 10, of said Rules and Regulations,among the employees in the Company's transportation division, in-cluding bus and streetcar operators, bus garage and streetcar barnmechanics,who were employed by the Company during the pay-rollperiod immediately preceding the date of this Direction of Election; EL PASO ELECTRIC COMPANY -63including employees who did not work during such pay-roll periodbecause they were ill or on vacation or temporarily laid off, andincluding employees in the armed forces of the United States whopresent themselves in person at the polls, but excluding supervisoryemployees, employees in the overhead lines and track department,bridge department employees, and employees who have since quit orbeen discharged for cause, to determine whether they desire to berepresented by Amalgamated Association Street, Electric Railwayand Motor Coach Employees of America, Division 1256, or by UtilityWorkers Union, Inc., for the purposes, of collective bargaining, orby neither.